Citation Nr: 1727659	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  08-26 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent prior to May 9, 2011, and in excess of 30 percent thereafter, for right shoulder degenerative joint disease ("right shoulder disability").  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Talamantes, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the Army from April 14, 1984, to April 28, 1984, and from July 1985 to July 2006.  

This matter comes before the Board of Veterans Appeals' (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) of the Montgomery, Alabama Regional Office (RO), which granted service connection of degenerative joint disease of the right shoulder and assigned a 10 percent disability rating, effective August 1, 2006.  

The Veteran filed his notice of disagreement August 2007.  A decision review officer (DRO) hearing was held in April 2011.  In a June 2012 supplemental statement of the case the RO increased the disability rating to 30 percent, effective May 9, 2011.  In July 2012 and July 2014, the Board remanded the matter for additional development.

On January 2016 the Board denied the issue on appeal and the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2015, the Court granted a joint motion for remand (JMR) and vacated the January 2016 Board decision that denied entitlement to an initial rating in excess of 10 percent prior to May 9, 2011, for his right shoulder disability, and in excess of 30 percent thereafter.  The case was returned to the Board for compliance with the terms of the JMR.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In light of the findings of the JMR, the Board finds that a remand is necessary regarding the initial disability rating for the Veteran's service connected right shoulder disability.  

In the JMR, the parties first agreed that the VA examiners who conducted the September 2006 and August 2012 VA examinations failed to approximate the additional functional loss per Deluca v. Brown.  When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness or flare ups causing additional disability beyond that reflected on range of motion measurements.  Deluca v. Brown, 8 Vet. App. 202 (1995).

The parties also agreed that the VA examinations performed in Sept 2006, May 2011, and August 2012 did not follow the testing required under Correia v. McDonald, 28 Vet. App. 158 (2016).  In Correia, the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  

Also, the parties agreed in the JMR that the Board failed to provide adequate reasons and bases for denying the Veteran's claim inasmuch as it did not properly consider that during the May 2011 VA examination the Veteran was unable to do multiple repetitions of flexion secondary to pain.  

The Board finds that, under the terms of the JMR, to which both VA and the Veteran's representative agreed, a new examination is necessary to decide the claim.  Failure to fully comply with this requirement on remand will result in a violation of the Court's holding in Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file any outstanding VA treatment records documenting treatment for a right shoulder disability.  The Veteran should also be afforded the opportunity to identify and/or submit any outstanding private treatment records.

2.  The AOJ should schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his right shoulder disability.  The Veteran's electronic claims file should be made available to and reviewed by the examiner.  The examiner must review the claims file and should note that review in the report. 

The AOJ should ensure that the examiner provides all information required for rating purposes.  

The examiner must determine the current severity of the right shoulder disability, and the impact of that disability on the Veteran's daily activities and ability to work. 

In assessing the Veteran's right shoulder disability, the examiner is asked to specifically test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the joints in question.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

In addition, the examiner should provide information concerning the functional impact of the Veteran's service-connected right shoulder disability.

The examiner should indicate whether the Veteran's right shoulder disability is productive of any additional functional loss due to weakened movement, fatigability, incoordination, painful motion, excess motion, or on flare up, and provide an opinion as to how those factors result in any additional limitation of motion or additional functional loss.  The examiner must address any increased functional loss during flare-ups. DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The examiner should provide a complete rationale for any opinions provided.  

3. After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

